Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 5, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  144186                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices
  ALEX A. LEMERAND,
            Plaintiff-Appellant,
  v                                                                 SC: 144186
                                                                    COA: 298637
                                                                    Court of Claims: 09-000067-MZ
  UNIVERSITY OF MICHIGAN REGENTS,
           Defendant-Appellee.

  ________________________________________

         By order of April 23, 2012, the application for leave to appeal the October 20,
  2011 judgment of the Court of Appeals was held in abeyance pending the decision in
  McCahan v Brennan (Docket No. 142765). On order of the Court, the case having been
  decided on August 20, 2012, 492 Mich 730 (2012), the application is again considered,
  and it is DENIED, because we are not persuaded that the question presented should be
  reviewed by this Court.

        CAVANAGH, MARILYN KELLY, and HATHAWAY, JJ., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 5, 2012                    _________________________________________
           s1128                                                               Clerk